the district court did not err in denying appellant's motion. Accordingly,
we
            ORDER the judgment of the district court AFFIRMED. 2




                                                                 J.
                                  Hardesty



                                  Parraguirre




cc: Hon. David B. Barker, District Judge
     Thomas Keith Wright
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




     2We    have reviewed all documents that appellant has submitted in
proper person to the clerk of this court in this matter, and we conclude
that no relief based upon those submissions is warranted. To the extent
that appellant has attempted to present claims or facts in those
submissions which were not previously presented in the proceedings
below, we have declined to consider them in the first instance.




                                    2